Jones, J.
(dissenting). Because I think that connected pleas have an inherent tendency to coerce and, thus, deserve heightened scrutiny, I respectfully dissent.
At the core of the constitutional requirement that a guilty plea be entered voluntarily, knowingly and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]) is the additional, unremarkable requirement that there “be an affirmative showing on the record” that defendant waived his or her constitutional protections (id.). In my view, defendant’s allegations of coercion—though not a model of specificity—under the circumstances sufficiently raised doubts about the voluntariness of his guilty plea such that, at a minimum, an uncumbersome evidentiary hearing was warranted.
This Court has long rejected “a formalistic approach to guilty pleas, preferring instead to leave the ascertainment” of the satisfactoriness of pleas “to the trial court’s ‘sound discretion exercised in cases on an individual basis’ ” (id., quoting People v Nixon, 21 NY2d 338, 355 [1967]). However, on guilty plea withdrawal motions, defendants “should be afforded [a] reasonable opportunity to present [their] contentions and the court should be enabled to make an informed determination” (id. [citation and internal quotation marks omitted; emphasis added]). This principle applies with greater force in the context of connected pleas.
*35Here, defendant initially made it known to his first attorney that he wished to plead not guilty. The People then offered him and his codefendant a connected plea which would fail if either declined the offer. Prior to sentencing, and with new counsel, defendant moved to withdraw his previously entered plea. Defendant alleged, in a sworn affidavit, that not long after the plea offer was made, his codefendant “began to put pressure on me to plead guilty so that he could get Probation”; that defendant had “better do the right thing and plead guilty” or he (the codefendant) would make sure that defendant “did the right thing.” Defendant stated that his codefendant “continually told [him] that his life was ‘on the line’ and that he would ‘do what he had to do’ if [defendant] didn’t plead guilty.” Given these threats, defendant stated that he “felt in danger of physical reprisal” were he to decline the plea offer.*
In my view, defendant’s allegations were not facially incredible. As Justice Marlow in dissent below observed, it is unremarkable that defendant did not show fear or otherwise suggest that his plea was involuntary, or outright accuse his co-defendant of physical threats since the latter was present at the allocution.
We must take care to ensure that a guilty plea is not induced by fraud or coercion. On their face, the plea allocution minutes indicate that defendant satisfied all constitutional requirements for a knowing, voluntary and intelligent plea (see generally People v Nixon, 21 NY2d 338 [1967]). The problem, however, is that in certain cases, sole reliance upon the allocution presumes too much about what has previously taken place (or not) off the record. While the majority correctly takes stock of this reality, it fails to go one step further to recognize that in some cases, a defendant—all sincerity and a good faith fear in the alleged threats of coercion notwithstanding—will simply not be in a position to *36provide the kinds of specific facts sufficient to warrant further inquiry that the majority here requires.
Absent the kind of specificity the majority demands, defendants who find themselves in such a predicament would never be heard to complain. Although specificity in allegations of coercion entails matters of degree, and each case must be evaluated on its own facts, where nothing else existed to call defendant’s credibility into question, we should discourage courts from rendering summary determinations that risk depriving defendants of the opportunity, however brief, to make an uncomplicated case of coercion, outside codefendant’s presence (see People v Picciotti, 4 NY2d 340, 344 [1958] [“The manner in which (a) statement (of coercion) . . . was made (if made at all), the circumstances surrounding its utterance, its impact upon the accused, . . . (and) whether reasonable, are matters to be considered and passed upon” at a hearing]).
The hearing court here decided defendant’s motion without a hearing, on submission of his affidavit only. It is difficult to adequately evaluate defendant’s allegations on paper when he has never been afforded the opportunity to stand before the court uninfluenced by his codefendant’s presence. Moreover, the court’s frame of reference, in evaluating defendant’s submission without a hearing, is the allocution minutes; so it is no surprise that the hearing court, in its four-page written decision on the motion spent all but a single sentence to state, in summary form, that defendant “failed to substantiate his allegations of coercion.” The rest is dedicated exclusively to the uncontested, facial adequacy of the allocution minutes. As Justice Marlow noted in dissent, the allegations, if true, portray a picture of “a defendant whose free will was beclouded by the coercive force of his codefendant’s threats of future violence had defendant maintained his not guilty plea,” and “of a desperate codefendant who would not stop at acts of violence! ] to avoid going to prison” (43 AD3d 648, 652 [2007]). This would not be an unreasonable conclusion.
Lastly, I would simply note that although the plea is a vital instrument of judicial administration, a connected plea should not devolve into a situation whereby a defendant feels irretrievably ensnared by a previously entered guilty plea which, in retrospect, may have been at best ill-advised or, at worst, silenced at allocution by the very presence of a coercive agent. It should not be that only defendants with an intimate understanding of his or her codefendant’s wherewithal to *37make good on a promised threat of future harm should, in effect, receive the benefit of a closer look at alleged threats of coercion.
Accordingly, I would reverse and order a hearing.
Chief Judge Kaye and Judges Ciparick, Graffeo, Read and Pigott concur with Judge Smith; Judge Jones dissents and votes to reverse in a separate opinion.
Order affirmed.

 Defendant additionally asserted that he and his codefendant were represented by the same counsel at the pleading stage, and that their mutual counsel also put pressure on him to accept the connected plea. The People countered that the defendants were, instead, represented by separate counsel. It is unclear from the record, however, which version is accurate. In any event, even if defendant was represented by separate counsel, defendant indicated that his attorney advised him that if he did not accept the plea, his codefendant would not receive the plea offer. Though obviously not exceedingly probative, it does provide some context (however marginal) for defendant’s allegations.